218 S.W.3d 30 (2007)
STATE of Missouri, Respondent,
v.
Robert SNYDER, Appellant.
No. ED 87798.
Missouri Court of Appeals, Eastern District, Division Two.
March 27, 2007.
Craig A. Johnston, Attorney at Law, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Roger W. Johndon, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GEORGE W. DRAPER III, P.J., GARY M. GAERTNER, SR., J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Appellant, Robert Snyder ("Defendant"), appeals from the judgment of the Circuit Court of Montgomery County convicting him, following a jury trial, of one count of first degree murder, section 565.020, RSMo 2000,[1] two counts of attempted first degree murder, section 565.020 and 564.011, one count of first degree burglary, section 569.160, and three counts of armed criminal action, section 571.015. Defendant was sentenced to life imprisonment without parole on the first degree murder count and fifteen years' imprisonment on each of the other six counts, with the *31 sentences to run consecutively. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
NOTES
[1]  All statutory references are to RSMo 2000 unless otherwise indicated.